DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.  Claims 1-7,10-18, and 21-22 are examined.

	Claim Rejections - 35 USC § 103



3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo 9834315 in view of Koeing 2008/0095681 and further in view of LaGrone 4339917. 
Regarding Claim 1, Lo teaches a pump mixer separator unit (seen in Fig. 1) for an aeronautical engine (aircraft engine), the pump mixer separator unit (seen in Fig. 1) in communication with a stripping gas line [a] that provides an inlet stripping gas flow (from engine bleed air, seen in Fig. 1) (Col. 3, ll. 17-34; Fig. 1),
and a fuel line [b] that provides an inlet fuel flow (from 108), the pump mixer separator unit comprising (Annotated Fig. 1, below):
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas flow [m] (Annotated Fig. 1, below, shows the outlet stripping gas flow path going from 106 through elements 118, 122, and 112 and into the stripping gas line [a]) and an outlet fuel flow 504 and generates a second pressure rise (implicit) from the fuel/gas mixture flow to the outlet fuel flow 128 (Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below),
and a recirculation stripping gas flow loop [m] in fluid communication with the second pump 106 and the stripping gas line [a], the recirculation stripping gas flow loop [m] configured to (Annotated Fig. 1, below): 
receive the outlet stripping gas flow [m] from the second pump 106 (at location where 106 is connected to flow path [m]), reduce an oxygen content (via element 112 where 112 is a catalytic reactor) of the received outlet stripping gas flow [m], and provide the received the outlet stripping gas flow [m] having the reduced oxygen content (implicit) to the stripping gas line [a] (Col. 3, ll. 17-34; Fig. 1.  Lo teaches that element 112 is a catalytic reactor whose function implicitly is to remove oxygen from the fluid flowing through it.  Fig. 1 shows the outlet stripping gas flow [m] flowing through element 112 and then providing the reduced oxygen flow to the stripping gas line [a].  Annotated Fig. 1, below). 

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo does not explicitly teach an oxygen content of the outlet stripping gas flow is reduced, and the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation.
Koeing teaches a catalytic bed 160 that removes oxygen from the fluid that flows through it ([0081]; Fig. 1C). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lo’ catalytic reactor 112 to remove oxygen content form Lo’s outlet stripping gas flow path [m], as taught by Koeing, in order to effectively remove oxygen form the flow (Koeing; [0081]).  Note that the catalytic bed 160, as taught Koeing, is applied for its function of removing oxygen from liquid that flows through it, and not its location in the prior art. 
Lo in view of Koeing does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation.
LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation (Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Koeing, and include LaGrone’s  supplemental pump 30 arranged such that the supplemental pump 30 is located in the fuel line [b] of Lo for drawing the inlet fuel flow through the fuel line [b] of Lo during operation, in order to produce a high velocity fuel flow (LaGrone; Col. 3, ll. 6-10).  Note that the supplemental pump 30, as taught by LaGrone, is applied for its function of producing a high velocity fuel flow, and not for its location in the prior art.
Regarding Claim 2, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 2: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 3, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 2, and Lo further teaches
the second pump 106 includes a second pump inlet 502, a second pump fuel outlet 504, and a second pump gas outlet 506, the second pump inlet 502 is in fluid communication (via dashed line) with the first pump outlet [f], the outlet fuel flow exits the pump mixer separator unit at the second pump fuel outlet 504, the outlet stripping gas flow exits the pump mixer separator unit at the second pump gas outlet 506 , and the second pump inlet 502 receives the fuel/gas mixture flow from the first pump outlet [f] (Col. 3, ll. 4-16; Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below).

    PNG
    media_image2.png
    517
    875
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 4, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 3, and Lo further teaches
a heat exchanger 115 located between the first pump outlet [f] and the second pump inlet 502 (Annotated Fig. 1, above).
Regarding Claim 5, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Koeing and LaGrone, as discussed so far, does not teach the supplemental pump feature is a jet eductor, and the jet eductor extends from a fuel/gas mixture line fluidly coupled to a first pump outlet to the fuel line at a location upstream of a first pump fuel inlet.
LaGrone further teaches 
the supplemental pump 30 feature is a jet eductor (seen in Fig. 1), the jet eductor (seen in Fig. 1) extends from a line fluidly (via supply loop 58) coupled to a first pump outlet 46 to the fuel line 26,36 at a location upstream of a first pump fuel inlet 38 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Koeing and LaGrone, and include LaGrone’s supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, arranged such that the supplemental pump 30 is located in the fuel line [b] of Lo for drawing the inlet fuel flow through the fuel line [b] of Lo during operation, and the jet eductor supply loop 58 is connected to the fuel/gas mixture line [c] of Lo, so that it recirculates a portion of the fuel/gas mixture flow [c] of Lo downstream of a portion of the first pump, 102 of Lo, back to the fuel line [b] at a location upstream of the first pump, 102 of Lo, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 6, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 further comprises an impeller (implicit), the impeller mixes the inlet fuel flow (from 108) with the inlet stripping gas flow (from 112) to form the fuel/gas mixture flow [c] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 3: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 7, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow [m] and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, below).

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 4: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 10, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the outlet fuel flow 504 has a lower oxygen content than the inlet fuel flow (from 108), the outlet fuel flow 504 has a higher pressure (implicit) than the inlet fuel flow (from 108), and wherein the outlet stripping gas flow [m] has a higher oxygen content than the inlet stripping gas flow (from 112) (Col. 3, ll. 4-16; Col. 5, ll. 4-32; Annotated Fig. 1, above).
Regarding Claim 11, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 and the second pump 106 are driven by a mechanical source (motor) (Col. 3, ll. 4-16 and Col. 5, ll. 4-14; Fig. 1)
Regarding Claim 13, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
the first pump 102 draws in the inlet fuel flow (from 108) from a sub-ambient pressure fuel supply 108 (Col. 3, ll. 4-16), and the pump mixer separator unit is for a helicopter engine (intended use) (Abstract; Col. 1, ll. 30-37; Fig. 1). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.
Regarding Claim 21, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Koeing and LaGrone, does not teach the supplemental pump feature is a jet eductor comprising a jet eductor supply loop that recirculates a portion of the inlet fuel flow downstream of a portion of the first pump back to the fuel line at a location upstream of the first pump.
LaGrone further teaches 
the supplemental pump 30 feature is a jet eductor (seen in Fig. 1) comprising a jet eductor supply loop 58 that recirculates a portion of the fuel flow downstream (seen in Fig. 1) of a portion of the first pump 40 back to the fuel line 26, 36 at a location upstream (seen in Fig. 1) of the first pump 40 (Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1).  













It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Koeing and LaGrone, and include LaGrone’s supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, and arranged at a downstream portion of Lo’s first pump 102 for drawing a portion of the inlet fuel flow from the downstream of a portion of the first pump 102 and recirculate (via the jet eductor supply loop 58) fuel back to the fuel line [b] at a location upstream of the first pump 102, for the same reason as discussed in rejection of claim 1 above.  Note that the supplemental pump 30 feature that is a jet eductor and comprises a jet eductor supply loop 58, as taught by LaGrone, is applied for its function of producing a high velocity fuel flow, and not its location in the prior art.




Regarding Claim 14, Lo teaches a fuel delivery system (seen in Fig. 1) for an aeronautical engine (aircraft engine), comprising (Col. 1, ll. 30-37; Fig. 1):
a supply portion comprising a stripping gas line [a] that provides an inlet stripping gas flow (from engine bleed air, seen in Fig. 1) (Col. 3, ll. 17-34), 
and a fuel line [b] that provides an inlet fuel flow (from 108) at a sub-ambient pressure; and a pump mixer separator unit (seen in Fig. 1) comprising (Annotated Fig. 1, below): 

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 5: Annotated Fig. 1 of Lo (US 9834315)
a first pump 102 in fluid communication with the stripping gas line [a] and the fuel line [b] to form a fuel/gas mixture flow [c] and generate a first pressure rise (implicit) from the inlet fuel flow (from 108) to the fuel/gas mixture flow [c] (Col. 3, ll. 4-16); and
a second pump 106 in fluid communication (dashed path seen in Fig. 1) with the first pump 102, the second pump 106 receives the fuel/gas mixture flow (seen in Fig. 1) from the first pump 102, the second pump 106 separates the fuel/gas mixture flow into an outlet stripping gas m] (Annotated Fig. 1, below, shows the outlet stripping gas flow path going from 106 through elements 118, 122, and 112 and into the stripping gas line [a]) and an outlet fuel flow 504 and generates a second pressure rise (implicit) from the fuel/gas mixture flow to the outlet fuel flow 128 (Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, above),
and a recirculation stripping gas flow loop [m] in fluid communication with the second pump 106 and the stripping gas line [a], the recirculation stripping gas flow loop [m] configured to (Annotated Fig. 1, below): 
receive the outlet stripping gas flow [m] from the second pump 106 (at location where 106 is connected to flow path [m]), reduce an oxygen content (via element 112 where 112 is a catalytic reactor) of the received outlet stripping gas flow [m], and provide the received the outlet stripping gas flow [m] having the reduced oxygen content (implicit) to the stripping gas line [a] (Col. 3, ll. 17-34; Fig. 1.  Lo teaches that element 112 is a catalytic reactor whose function implicitly is to remove oxygen from the fluid flowing through it.  Fig. 1 shows the outlet stripping gas flow [m] flowing through element 112 and then providing the reduced oxygen flow to the stripping gas line [a].  Annotated Fig. 1, below). 

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 6: Annotated Fig. 1 of Lo (US 9834315)


























Lo does not explicitly teach an oxygen content of the outlet stripping gas flow is reduced, and the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation. 
Koeing teaches a catalytic bed 160 that removes oxygen from the fluid that flows through it ([0081]; Fig. 1C). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lo’ catalytic reactor 112 to remove oxygen content form Lo’s outlet stripping gas flow path [m], as taught by Koeing, in order to effectively remove oxygen form the flow (Koeing; [0081]).  Note that the catalytic bed 160, as taught Koeing, is applied for its function removing oxygen from liquid that flows through it, and not its location in the prior art.
Lo in view of Koeing does not teach the first pump comprises a supplemental pump feature for drawing the inlet fuel flow through the fuel line during operation.






LaGrone teaches
first pump 40 comprises a supplemental pump 30 feature for drawing the inlet fuel flow (from 24) through the fuel line 26,36 during operation (Col. 2, ll. 19-40; Col. 3, ll. 6-10; Fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first pump 102 of Lo in view of Koeing, and include LaGrone’s  supplemental pump 30 arranged such that the supplemental pump 30 is located in the fuel line [b] of Lo for drawing the inlet fuel flow through the fuel line [b] of Lo during operation, for the same reason as discussed in rejection of claim 1 above.  Note that the supplemental pump 30, as taught by LaGrone, is applied for its function of producing a high velocity fuel flow, and not for its location in the prior art.
Regarding Claim 15, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 includes a first pump gas inlet [e], a first pump fuel inlet [d], and a first pump outlet [f], the first pump gas inlet [e] is in fluid communication with the stripping gas line [a], and the first pump fuel inlet [d] is in fluid communication with the fuel line [b] (Annotated Fig. 1, below),
the second pump 106 includes a second pump inlet 502, a second pump fuel outlet 504, and a second pump gas outlet 506, the second pump inlet 502 is in fluid communication (via dashed line) with the first pump outlet [f], the outlet fuel flow exits the pump mixer separator unit at the second pump fuel outlet 504, the outlet stripping gas flow exits the pump mixer separator unit at the second pump gas outlet 506 , and the second pump inlet 502 receives the fuel/gas mixture flow from the first pump outlet [f] (Col. 3, ll. 4-16; Col. 4, l. 60 – Col. 5, l. 15; Fig. 5; Annotated Fig. 1, below).


    PNG
    media_image2.png
    517
    875
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 1 of Lo (US 9834315)
Regarding Claim 16, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the first pump 102 further comprises an impeller (implicit), the impeller mixes the inlet fuel flow (from 108) with the inlet stripping gas flow (from 112) to form the fuel/gas mixture flow [c] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    514
    820
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Lo (US 9834315)
Lo in view of Koeing and LaGrone, as discussed so far, does not teach the supplemental pump feature is a jet eductor.
LaGrone further teaches 
the supplemental pump 30 feature is a jet eductor (seen in Fig. 1).














It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supplemental pump 30 of Lo in view of Koeing and LaGrone, and include LaGrone’s supplemental pump 30 feature that is a jet eductor, for the same reason as discussed in rejection of claim 1 above.

Regarding Claim 17, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the second pump 106 comprises a radial impeller (implicit) that separates the fuel/gas mixture flow (dashed line in Fig. 1) into the outlet stripping gas flow [m] and the outlet fuel flow 504 and generates the second pressure rise (implicit) (Col. 5, ll. 4-32; Annotated Fig. 1, above).
Regarding Claim 18, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 14, and Lo further teaches
the aeronautical engine (aircraft engine) is a helicopter engine (Abstract; Col. 1, ll. 30-37). It is not clear in what sense Applicant intends to further limit the structure of the apparatus as claimed, since the prior art apparatus was used in an engine for an aircraft, and a helicopter is an aircraft as well.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Koeing and LaGrone, as applied to claim 1, and further in view of Anson 2009/0211558.  
Regarding Claim 12, Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1.  However, Lo in view of Koeing and LaGrone, does not teach the first pump and the second pump are driven by an electrical source.
Anson teaches that a pump 104 can be driven by an electrical source 118 ([0014]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mechanical source (motor) of Lo in view of Koeing and LaGrone by  incorporating electrical source 118 of Anson, to drive the first pump 102 and the second pump 106 of Lo, because it has been held that a simple substitution of one known element, in this case, mechanical source (motor) of Lo in view of Koeing and LaGrone, for another, in this case, electrical source 118 of Anson, to obtain predictable results, in this case, providing power to drive the first and second pumps, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.  














Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Koeing and LaGrone, as applied to claim 1, and further in view of Marenco 2017/0009776.
Regarding Claim 22 Lo in view of Koeing and LaGrone teaches the invention as claimed and as discussed above for claim 1, and Lo further teaches
that two elements can be “connected to each other physically, electronically, logically, or in any other manner, through one or more additional elements.” (Col. 6, ll. 40-46.  This anticipates that the additional element are connected physically and connected in a casing (“one or more additional elements”), or, in the alternative, a single housing in which the first pump 102 and the second pump 106, can be housed in.)
Lo in view of Koeing and LaGrone, does not teach the first pump and the second pump are formed integral to the pump mixer separator unit.
Marenco teaches 
the first pump 13 and the second pump 14 are formed integral in a single housing 29 ([0019, 0029, 0075]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first pump 102 and the second pump 106 of Lo in view of Koeing and LaGrone and arrange them inside a single housing as discussed above, or in the alternative to arrange them in a single housing 29, as taught by Marenco, in order to simplify the assembly operation as taught by Marenco (in [0029]).  Based on applicant’s specific definition of the term “integral”, disclosed in [0056], the first and second pump 13, 14 are and are placed inside a single housing 29 (casing), as claimed.  Therefore, both Lo and Marenco, individually and in combination, read on the claim recitation as being integral.

Response to Argument












































Applicant's arguments, filed on 07/01/2022, with respect to 35 U.S.C. 103 rejections of claims 1-7,10-18, and 21-22 have been fully considered but they are not persuasive, and the same combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 14:
Applicant argues (pp. 1-4 of Remarks) regarding independent claims 1 and 14 that the catalytic bed 160 of Koeing would not be able to operate with Lo because the filter 122 of Lo removes fuel before the gas reaches the inert gas source 112, therefore the catalytic bed 160 of Koeing would be trying to react fuel-free purge gas and not be able to produce CO2 and water. 
However, Lo’s teaches an element 112 that is a catalytic reactor which implicitly removes oxygen from the liquid flowing through it.  Koeing teaches a catalytic bed 160 that removes oxygen from the fluid that flows through it.  Koeing’s catalytic bed 160 is applied for its functionality of removing oxygen from liquid that flows through it.  It is noted that catalytic beds are the working elements embedded in catalytic reactors.  Therefore, arguments are not persuasive.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741